REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
Allowable Subject Matter
Claims 1-13 and 15-34 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
References submitted in IDS filed on 4/21/2021 have been considered. The most relevant of these references is Onishi et al. (US 7,666,174), which discloses an absorbent article having a cavity in the absorbent core, the cavity having channels (14 & 15, see e.g., Figs. 1 & 4) that extend in orthogonal directions. However, since primary reference Nakaoka (US 2007/0093164) used in the Non-Final Rejection mailed on 11/9/2020 already has longitudinal channels (gap portions 25, Fig. 3) that extend to the front and rear ends of the absorbent core for distributing liquid exudate throughout the entire length of the absorbent core, it would not be reasonable to modify Nakaoka with channels that do not extend the full length of the absorbent core, as that would go opposite to what Nakaoka wants to achieve with the channels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nic J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        7 May 2021